DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Status of Application
Claims 1-9, 11-14, 24-25 and 28-30 are under consideration. 
Claim 15-23 remain withdrawn.
This Official Action is Final. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-14, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent no. 6,352,845 (BUCHANAN) and GAMBUS et al., Isolation, modification and characterization of soluble arabinoxylan fractions from rye grain, Eur Food Res Technol (2012) 235:385–395 (GAMBUS). 
Claim 1 recites an oligosaccharide composition comprising: arabinoxylan oligosaccharides having a dispersity of 10-17.  Dispersity is defined in the present specification at [00018] as Mw/Mn.   40-70% (w/w) of dry solid content (DS) in the oligosaccharide composition are the arabinoxylan oligosaccharides and the oligosaccharide composition is obtained by a process comprising hydrolyzing a branched xylan substrate. 
As to claim 1, BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45).   In Example 8, it is taught that a caustic extraction can be used to purify an arbinoxylan fraction and that the extent of the caustic extraction directly effects the purity of the extraction/fraction. While BUCHANAN does not directly teach the solids content, it would have been obvious that the amount and purity of arabinoxylans could be varied based on the type and extent of caustic extraction used. 
In Tables 21 and 22, it is noted that fractions are obtained with the molecular weight membranes of 20kd and 100KD, respectively.   In Table 22, the permeate fraction has 6.2 % of arabinoxylans below 100KD.  At col. 25, lines 40-55, it is noted that the properties of the arabinoxylan can vary based on the molecular weight of the arabinoxylans.   Thus, it would have been obvious to obtain and isolate a fraction with a molecular weight below 100kD in view of the permeate fraction obtained by BUCHANAN. Additionally, it would be obvious to optimize the molecular weight of the arabinoxylans in order to have arabinoxyalns with the desired properties.
At col. 25, lines 40-55 of BUCHANAN, it is noted that the properties of the arabinoxylan can vary based on the molecular weight of the arabinoxylans.   Thus, it would have been obvious to one skilled in the art to vary the molecular weight of the arabinoxylans based on the desired properties. 
In Tables 14 at col. 62 of BUCHANAN, it is taught that the polydisperity  can range from 3.8 to 7.48.  
This fall outside the claimed range of dispersity.  
However, GAMBUS teaches the isolation, modification and characterization of arabinoxylan fractions (abstract). Generally, cereal arabinoxylans and especially the water-soluble fraction deliver better dough properties and can be used as natural bread improvers (pg. 386, left column, fifth paragraph).  At page 392, GAMBUS teaches that these fractions can be cross-linked and hydrolzed to manipulate the properties of the fractions (pg. 386, right column, last paragraph).   This includes viscosity (see pg. 393). 
In Table 3 of GAMBUS (see below), such fractions can show that the dispersity can vary. Dispersity is a measure of the distribution of molecular mass in a given polymer sample LP CR has a dispersity of 14.9.  This falls within the claimed amount of 10-17.  
    PNG
    media_image1.png
    300
    926
    media_image1.png
    Greyscale

It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).

Claim 2 recites that the arabinose:xylose ratio in said arabinoxylan is 0.5 or higher.
As to claim 2, GAMBUS teaches an arabinose:xylose ratio of 0.68 to 0.74 in Table 3. 
It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).

Claim 3 recites that the oligosaccharides have a weight average molecular weight of 10,000-100,000 daltons.
Claim 26 recites that the oligosaccharides have a weight average molecular weight of 10,000-100,000 daltons.
Claim 27 recites that the oligosaccharides have a weight average molecular weight of 10,000-100,000 daltons.
However, as to claims 3 and 26-27, BUCHANAN teaches that the arabinoxylans fraction be obtained by fractionation.  This allows separation of the corn fiber from phytosterol and other fractions (col. 7, lines 4-10).  It can be passed through a 20 kd membrane and separately a 100kd membrane (see col 71).  Given the teachings of using membranes that provide a size of between 20kd and 100kd, it would have been obvious to one skilled in the art that one could use a fraction varying from 20kd to under 100kd as this allows one to isolate the fraction of corn fiber they desire.  This falls within that claimed. 
Claim 4 recites that the amount of monosaccharides is 10% (w/w) of the amount of dry solids or more. 

Claim 5 recite that the oligosaccharide composition is a stable syrup having a dry solid content of 60% (w/w) or more. 
As to claims 4 and 5, BUCHANAN does teach that hydrolysis of arbinoxylans results in monosaccharides. 
BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45).   At col. 22, lines 30-35, it is taught the syrup can be concentrated to solids with the total solid content being 10 to 80% by weight.  Table 6 at col. 49-50, teaches that the content of arabinoxylans can vary based on the extraction techniques (i.e., 59 to even up to 72%).      At col. 32, it is noted that the arabinoxylan obtained from Step (g), whether or not first separated from the concentrated liquid, is heated to from about 70° C. to about 120° C. for from about 0.1 h to about 24 h, thereby providing a mixture of monosaccharides, wherein the mixture of monosaccharides comprises at least about 70 wt.% of L-arabinose and D-Xylose.
The hydrolysis of the arabinoxylan would result in monosaccharides in an amount of  10% (w/w) of the amount of dry solids or more. 


Claim 6 recites that the viscosity of said composition at 24oC. and 10% (w/w) DS ranges from 2.0-6.0 cps.
Claim 7 recites that the composition has shear thinning behavior at 30% (w/w) DS or more, such as 40% (w/w) DS or more.
Claim 8 recites that composition is characterized by a tribological profile comprising a Boundary Regime at a sliding speed of less than 1 mm/s and a Mixed Regime at a sliding speed from 1-200 mm/s when the friction factor (coefficient of friction) for the oligosaccharide composition is determined in a tribometer as a function of sliding speed, using elastimer plate(s) as sliding surface(s).
Claim 9 recites that the composition is characterized by a tribological profile wherein the friction factor (coefficient of friction) decreases by 10% or less when the sliding speed increases from 3 mm/s to 50 mm/s, when the friction factor (coefficient of friction) for the oligosaccharide composition is determined in a tribometer as a function of sliding speed, using elastimer plate(s) as sliding surface(s).
As to claims 6-9, these properties are directed to the viscosity and thickness of the product.  It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).
Moreover, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).

Claim 11 recite that the composition is obtainable by contacting a highly branched xylan substrate with a whole-broth or whole-broth lysate of Humicola insolens.
Claim 12 recites that the whole-broth or whole-broth lysate of Humicola insolens comprises: i) polypeptide(s) having endoglucanase activity in amounts corresponding to 35-50% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate; ii) enzyme of glycoside hydrolase family 10 (GH10) in amounts corresponding to 5-8% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate; iii) enzyme of glycoside hydrolase family 11 (GH11) in amounts corresponding to 6-12% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate; iv) enzyme of glycoside hydrolase family 62 (GH62) in amounts corresponding to 0.5-3% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate; and v) enzyme of glycoside hydrolase family 5 (GH5) in amounts corresponding to 0.01-1% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate.
Claim 13 recites that the amount of polypeptide(s) having endoglucanase activity and the enzymes of the GH10, GH11, GH62, and GH5 families are determined by a method comprising the steps of: i) precipitating a sample of said enzyme composition with Trichloroacetic acid (TCA); ii) identifying each polypeptide having endoglucanase activity and each enzyme of the GH10, GH11, GH62 or GH5 family by tandem mass spectrometry (MS/MS) analysis of peptides released by tryptic digestion; and iii) quantifying each polypeptide having endoglucanase activity and each enzyme of the GH10, GH11, GH62 or GH5 family based on the mass spectrometry signal response of the three best ionizing peptides to each polypeptide having endoglucanase activity and each enzyme of the GH10, GH11, GH62 or GH5 family, respectively.
Claim 14 recites that thecomposition is obtainable by a process comprising the steps of: i) separating corn fiber from other constituents of corn kernel by wet milling; ii) cleaning the corn fiber with water to remove bisulfite, residual starch, protein and organic acids; iii) dewatering the cleaned corn fiber; iv) providing a suspension of the corn fiber in alkaline water at 7.5% dry solids at 90-85.degree. C. for 3 hours to solubilize a portion of the fiber, which is hemicellulose; v) adjusting the pH of said suspension to pH 5-6 and incubating the suspension with a whole-broth lysate of Humicola insolens, such as a whole-broth lysate of Humicola insolens defined in any of claims 10-12, at 50.degree. C. to reduce viscosity and molecular weight of said hemicellulose; vi) separating said composition into a insoluble portion and an insoluble portion; and vii) optionally purifying said soluble portion of the composition and/or removing water from said soluble portion to produce a concentrated syrup, such as a syrup at at least 50% dry solids.
Claims 11-14 are directed to product by process claims with no clear indicators as to how the arabinoxylans may be different in view of the recited process steps.  Indeed, the composition is recited as being “obtainable” through this process.  There are no active steps recited and thus a composition as recited in claim 1 is taken to meet these limitations as it is obtainable by the claimed process steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced. 

Claim 24 recites an oligosaccharide composition comprising 40-70% (w/w) DS arabinoxylan, wherein arabinose:xylose ratio in the arabinoxylan is 0.5 or higher, and oligosaccharides in the composition have a weight average molecular weight in the range of 10,000-100.000 dal tons.
Claim 25 recites that oligosaccharides having a dispersity (D) of 10-17.
As to claims 24 and 25, BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45).  BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45).   In Example 8, it is taught that a caustic extraction can be used to purify an arbinoxylan fraction and that the extent of the caustic extraction directly effects the purity of the extraction/fraction. While BUCHANAN does not directly teach the solids content it would have been obvious that the amount and purity of arabinoxylans could be varied based on the type and extent of caustic extraction used. In Table 22, it is noted that permeate fraction is obtained where the permeate of the molecular weight membrane is 100KD.   Thus, it would have been obvious to obtain and isolate a fraction with a molecular weight below 100kD in view of the permeate fraction obtained by BUCHANAN. 
 In Tables 14 at col. 62, it is taught that the polydisperity  can range from 3.8 to 7.48.  BUCHANAN teaches that the arabinoxylans fraction can be passed through a 20,000 kd membrane and separately a 100kd membrane (Table 21 at col. 71 and col. 72, lines 1-5).  It would have been obvious to one skilled in the art that one could use a fraction varying form under 20kd to under 100kd.  This falls within that claimed. 
This fall outside the claimed range of dispersity.  However, GAMBUS teaches the isolation, modification and characterization of arabinoxylan fractions (abstract). Generally, cereal arabinoxylans and especially the water-soluble fraction deliver better dough properties and can be used as natural bread improvers (pg. 386, left column, fifth paragraph).  At page 392, GAMBUS teaches that these fractions can be cross-linked and hydrolzed to manipulate the properties of the fractions (pg. 386, right column, last paragraph).   This includes viscosity (see pg. 393). 
In Table 3 of GAMBUS (see below), such fractions can show that the dispersity can vary. Dispersity is a measure of the distribution of molecular mass in a given polymer sample LP CR has a dispersity of 14.9.  This falls within the claimed amount of 10-17.  
    PNG
    media_image1.png
    300
    926
    media_image1.png
    Greyscale

It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).


Claim 28 recites that the branched xylan substrate has a xylan backbone with an amount of unsubstituted xylosyl residues in the range of 20-40%.
BUCHANAN teaches using corn fiber (col. 4, lines 25-30).  This is the same substrate as preferred by applicant (see paragraph [0059] or applicant’s published application).  

Claim 29 recites that the branched xylan substrate is obtained from corn or sorghum.
BUCHANAN uses corn fiber (col. 4, lines 45-55). 
Claims 30 recites hydrolyzing the branched xylan substrate comprises using an enzyme mixture of an endoglucanase and one or more glycoside hydrolase(s). 
BUCHANAN teaches that xylanase (i.e., endoglucanase) and protease (i.e., glycoside hydrolase) can be used (col. 18, 10-20 and col. 7, lines 10-15). 


Response to Arguments

Applicant's arguments filed 1/27/2022  have been fully considered but they are not persuasive.
The applicant argues that arabinoxylan 40-70% (w/w DS) feature and dispersity (D) feature of 10-17 are not described nor obvious in view of newly referenced Example 8 of BUCHANAN of the present Office action, nor any other section of Buchannan referred to in a previous Office action.
At the outset, it is noted that the claimed rejection is an obviousness rejection.  The issue is not what is anticipated but what is obvious. 
The applicant argues that there is no indication that BUCHANAN could have been modified to provide a composition with arabinoxylan content in the range of 40-70% (w/w DS) as claimed, especially in view of the Applicant’s required polydispersity range. BUCHANAN describes in Example 8, paragraphs 49-50: Precipitation of the arabinoxylan from the caustic extraction solution using MeOH resulted in lower yields of arabinoxylan (31 to 52%, Samples I to 6, 11 to 13), improved carbohydrate balance (72 to 80%), and slightly improved color (brown). Precipitation of the arabinoxylan from the caustic extraction solution using HOAc gave a more pure form of arabinoxylan with yields in the range of 24 to 37%, good carbohydrate balance (83 to 90%), and excellent color (white-off white). It is argued that these results indicate that precipitation with HOAc provides arabinoxylan of higher purity and significantly improved color. In column 76, Buchannan states: The best results, as judged by acetyl weight gain, are apparent when utilizing arabinoxylan of greater purity i.e., low salt content, as shown in Sample 8.  Thus, it is argued that Buchannan does not teach arabinoxylan content in the range of 40-70% (w/w DS), and based on at least the portions of Buchannan reference by the Office including Example 8, which teach that higher percentages of carbohydrate (arabinoxylan) and “arabinoxylan of greater purity” are desired, there could have been no motivation or suggestion to somehow alter the method of Buchannan to provide a 40-70% (w/w DS) arabinoxylan according to Applicant’s claims. The desired higher arabinoxylan purity of Buchannan argues for just the opposite, and in essence leads the reader away from what is being claimed, and in turn this does not support a prima face case of obviousness rejection.
However, BUCHAHANAN does teach a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45).   In Example 8, it is taught that a caustic extraction can be used to purify an arbinoxylan fraction and that the extent of the caustic extraction directly effects the purity of the extraction/fraction. While BUCHANAN does not directly teach the solids content it would have been obvious that the amount and purity of arabinoxylans could be varied based on the type and extent of caustic extraction used.  A number of Significant results are demonstrated by Tables 5 and 6. First, the method of arabinoxylan precipitation from the caustic Solution has a significant impact on the purity and quality of the arabinoxylan obtained. Thus, this the purity AND method extraction are result effectiuve variables that can be manipulated to manipulate the properties of the arbinoxylans.  In particular, BUCHANAN teaches in Example 8 that  precipitation of the arabinoxylan from the caustic extraction solution using HOAc gave a more pure form of arabinoxylan with yields in the range of 24 to 37%, good carbohydrate balance (83 to 90%), and excellent color (white-off white). These results indicate that precipitation with HOAc provides arabinoxylan of higher purity and Significantly improved color. Table 5 in Example 8 is as follows:

    PNG
    media_image2.png
    285
    514
    media_image2.png
    Greyscale

Depending on the extraction the yield can vary from 18.7 to 72.4 (i.e., HOAc v ROH). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
The applicant also argues that there is no teaching or suggestion in BUCHANAN of an “arabinoxylan oligosaccharides having a dispersity (D) of 10-17.
BUHCANAN does teach an arabinoxylan with low polydispersity (i.e., Mw-Mn):

    PNG
    media_image3.png
    248
    526
    media_image3.png
    Greyscale

While this is not  the same range as claimed, GAMBUS does teach arabinoxylans that fall within that claimed. While the applicant argues that the Office action’s “Response to Arguments” starting on page 13 provides no answer to Applicant’s arguments regarding the fact that Table 14 of BUCHANAN does not describe arabinoxylan, this is because GAMBUS is cited. . In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to GAMBUS, the applicant argues that “Gambus” (i.e., Buska et al. to applicant) there is no obvious substitution of starting materials or processing steps from one reference to another, nor is there any expectation that the features or properties of the composition made according to BUCHANAN could be applied to GMABUS or vice versa. For at least these reasons it is not seen that the teachings of BUCHANAN and GAMBUS are combinable.
However, the claimed invention is directed to a product with no reference as to the source of the product. The issue is whether it would be obvious to extract the claimed product from a grain material.  Applicant focuses on the differences between the process of BUCHANAN and GAMBUS because both references teach the extraction of arabinoxylans and recognize the properties now claimed by applicant.    
GAMBUS teaches because of the positive role of arabinoxylans and especially their water-soluble fractions in establishing bread properties, it seems reasonable to use them as natural bread improvers.
Moreover, GAMBUS teaches extraction methods as how to obtain the arabinoxylans. A substance also extracted from a grain by BUCHANAN. An adequate isolation procedure of water-soluble arabinoxylans from rye grain with efficient purification steps is presented, delivering 2.9 % yield from wholemeal with a content of arabinoxylan of approximately 70 % and an arabinose/xylose ratio of 0.7. Furthermore, soluble arabinoxylans were modified by enzymatic hydrolyses, cross-linking with peroxidase/H2O2 treatment and combination of both for developing preparations applicable for bread making with different quality profiles (abstract). 
It would have been obvious to turn to GAMBUS and the extraction methods of GAMBUS  as GAMBUS is also extracting arabinoxylans. 
Indeed, the applicant fails to provide any evidence that extraction methods cannot be used with various types of grains. However, again, it must be made clear that the claimed invention is a product with no reference to any other materials that would distinguish the source of the claimed arbinoxylans.
Moreover, there is no evidence to suggest GAMBUS teaches away from BUCHANAN. The passage cited by applicant in BUCHANAN that peroxiode treating causes excessive emissions of gas leading to strongly alkaline material foaming and explosions (col. 2, line 66, to col. 3, line 10).  However, this passage references hemicellulose that has been already extract and now is also being heated. Applicant’s statement also overlooks that extraction conditions can be manipulated to obtains desirable arabinoxylans and evidences that these conditions are result effective parameters for the skilled artisan. 

Even further, while Applicant has already explained that BUCHANAN’s polydisperity range of 3.8 to 7.48 is for ce//ulose derivatives (esters) obtained from bleached cellulose material, not arabinoxylan oligosaccharides, such proposed crosslinking would ostensibly lower the polydispersity value based on the teaching of GAMBUS. Note that in Table 3 of GAMBUS the arabinoxylan laboratory preparation, not modified (LP NM) has a dispersity of 28.1, but when this was modified by peroxide crosslinking the dispersity value was reduced to 14.9. As such, a proposal to crosslink the cellulose material (vof¢ arabinoxylan oligosaccharides) would have resulted in a value lower than the range of 3.8 to 7.48, which is in the opposite direction of the Applicant’s claimed dispersity range.
As to claim 24, it is noted that BUCHANAN and GAMBUS are proper for the reasons noted above.  
Additionally, BUCHANAN teaches that the arabinoxylans fraction can be passed through a 20,000 kd membrane and separately a 100kd membrane (Table 21 at col. 71 and col. 72, lines 1-5). It would have been obvious to one skilled in the art that one could use a fraction varying form under 20kd to under 100kd. This falls within that claimed. 
The applicant also argues that with regards to claims 11-14 that neither BUCHANAN or GAMBUS teach or suggest a process as set forth in these dependent claims 11-14 , and the Office has not provided any plausible basis for concluding the resulting composition of BUCHANAN or GAMBUS would result in a composition made according to Applicant’s claims. However, claims 11-14 are directed to product by process claims with no clear indicators as to how the arabinoxylans may be different in view of the recited process steps. The process steps do not result in a physical difference. Indeed, the composition is recited as being “obtainable” through this process. There are no active steps recited and thus a composition as recited in claim 1 is taken to meet these limitations as it is obtainable by the claimed process steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799